DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 12/14/2020, in reply to the Office Action mailed 8/18/2020, is acknowledged and has been entered.  Claims 1, 6, 7 and 11 have been amended.  Claim 18 is newly added.  Claims 1-18 are pending and are examined herein on the merits for patentability.

Response to Arguments
Applicant's arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/617,244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a compound of Formula I and methods of treating one or more PSMA expressing tumors or cells.  The claims of the ‘244 application are directed to a compound of Formula 1 wherein the chelating agent comprises  a radiometal selected from the group consisting of 212Pb, 225Ac, 213Bi and 203Pb.  Claim 5 of the instant application comprises the radiometal isotopes of the ‘244 application.  Accordingly, the claims are overlapping in scope and are obvious variants of one another.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (Bioconjugate Chem., 2012, 23, 688−697) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), for reasons set forth in the previous Office Action.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (Bioconjugate Chem., 2012, 23, 688−697) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), in further view of Babich et al.  (US 2013/0034494), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that the compounds of claim 1 as currently amended are modified on the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety.  In particular embodiments, the compounds of formula (I) are modified with a p-Br-benzyl group on the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety. 177Lu-l and 177Lu-2, each with a p-Br-benzyl group on the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety, exhibited higher PSMA binding 177Lu-3, which has a hydrogen atom at the epsilon amino group of lysine.
Applicant asserts that Tykvart teaches modification of the aromatic moiety linker of the urea-based PSMA binding scaffold with a bromine moiety in the para position of the aromatic ring of the linker. Tykvart, however, is silent with regard to modifying the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety with a p-Br-benzyl group as provided in certain embodiments of claim 1 as currently amended.  
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that while Tykvart teaches modification of the PSMA inhibitor scaffold, Glu-NH-C(O)-NH-Lys at the lysine έ-amino group (page 4105).  Tykvart states that the aim of this study, preparation of a more potent inhibitor that could utilize the arginine patch of GCPII and also enable functional connection of GCPII to a biotin-binding molecule, was successful. The final inhibitor 22b possesses 7-fold greater inhibitory potency than the starting inhibitor 5 (page 5107).
Compound 22:

    PNG
    media_image1.png
    140
    258
    media_image1.png
    Greyscale

Compound 5:

    PNG
    media_image2.png
    174
    225
    media_image2.png
    Greyscale

	Accordingly, it is respectfully submitted that upon study of a the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors, Tykvart provides motivation for substitution of bromobenzyl for hydrogen at the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety, as doing so was shown to increase inhibitor potency.

New Grounds for Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (Bioconjugate Chem., 2012, 23, 688−697) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), in further view of Babich et al.  (US 2013/0034494).
Eder teaches that PSMA is primarily restricted to the prostate, it is abundantly expressed at all stages of disease, it is presented on the cell surface, and it is not shed into the circulation. As a consequence, PSMA can be considered a promising target for specific prostate cancer imaging and therapy.  The radiohalogenated inhibitors of PSMA exhibiting GluNH-CO-NH-Lys as a pharmacophore showed the ability to image PSMA-expressing prostate tumor xenografts.
The syntheses of Glu-NH-CO-NHLys(Ahx)-HBED-CC (7) and Glu-NH-CO-NH-Lys(Ahx)- DOTA (8) together with a reference PSMA inhibitor previously published by Banerjee et al. are described.  After 68Ga complexation, these compounds were evaluated in vitro and in vivo to study the influence of these two chelators and side chain variations (page 688).

    PNG
    media_image3.png
    216
    489
    media_image3.png
    Greyscale

2Q and Q is H.  
Eder teaches a hydrogen on the nitrogen substituent according to position R of the instant claims, rather than a halogenated aromatic substituent, and does not teach 177Lu as radionuclide.
Tykvart teaches the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors as versatile tools for specific drug targeting and delivery.  Prostate carcinoma (PCa) is the most commonly diagnosed cancer and the second leading cause of cancer death among men in the USA; the number of diagnoses and deaths exceeded 240,000 and 28,000, respectively, in 2012.  Identification of a molecule that would enable early diagnosis and reliable detection of PCa metastases, as well as function as a possible target for specific therapy, is crucial for effective treatment of this cancer. Evidence suggests that glutamate carboxypeptidase II (GCPII), also known as prostate specific membrane antigen (PSMA), is a promising candidate for this purpose.  Antibodies, small-molecule inhibitors, and aptamers have been studied as tools for specific targeting of GCPII. 
The structure of GCPII has been extensively studied during the past several years, resulting in deposition of more than 20 X-ray structures, the majority of them solved by the Barinka and Konvalinka groups. GCPII likely forms homodimer under physiological conditions, and its substrate binding site has strong specificity in the P10 pocket, while the P1 pocket is more flexible. Therefore, greater molecular variability is possible in the part of the inhibitor molecule that binds to the P1 site. Additionally, a deep accessory funnel-shaped tunnel contains several more exosites that could be 
We chose the inhibitors with the two most favorable aromatic moiety linkers and modified them by adding a bromine moiety in the para position of the aromatic ring (see Fig. 4A). Both inhibitors showed superior inhibition potency compared to their non-halogenated counterparts in both acetylated and PEGylated forms. 4-bromobenzyl modification with branched attachment of PEG12-biotin moieties at the e-amino group had the lowest Ki value (Ki(22b) = 1.570 ± 0.071 nM) of all the PEGylated inhibitors. This combination of the most favorable aromatic moiety connection and halogen derivatization led to a 7-fold improvement in inhibitor potency compared to the lead structure (Ki(5) = 10.5 ± 1.0 nM).
The effect of halogen substitution at the para position of the aromatic ring on the linker was studied (page 4103).

    PNG
    media_image4.png
    289
    253
    media_image4.png
    Greyscale

Even though the results from crystallographic studies showed quite different binding modes for 20(Br)a compared to 22a, 22b, and 28b, we also observed a positive effect of bromine addition to the aromatic ring for the latter compounds, suggesting that the effect of this substitution is generally applicable. Bromine substitutions could therefore be utilized in future design of GCPII inhibitors with similar scaffolds (page 4105).
The aim of this study, preparation of a more potent inhibitor that could utilize the arginine patch of GCPII and also enable functional connection of GCPII to a biotin-binding molecule, was successful. The final inhibitor 22b possesses 7-fold greater inhibitory potency than the starting inhibitor 5. Even though a 7-fold improvement in inhibitory activity may seem small, these types of inhibitors are intended to be used as part of a larger complex (e.g., nanoparticles) to ensure the specificity of the complex for its target (in this case, GCPII). Ideally, such a complex will contain more than one inhibitor molecule. In this scenario, due to the multiple binding effects, the final inhibitory potency of the complex is likely to be significantly higher than that of the inhibitor itself. 
Babich teaches compounds of Formula I or II as potent inhibitors of PSMA activity.  Pharmaceutical compositions of a complex of a radionuclide and a Formula I compound or a Formula II compound and methods of using the radionuclide complex of a Formula I compound or a Formula II compound for treating or diagnosis of a disease or a condition associated with PSMA activity (abstract).  Metal complexes of any of the compounds of Formula II may also be provided. Specifically provided are radionuclide complexes of Formula II compounds. Illustrative radionuclides are moieties selected from the group consisting of 111In, 90Y, 68Ga, 64Cu, 153Gd, 155Gd, 157Gd, Fe and 177Lu. (paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time of the art to provide a brominated aromatic as a nitrogen substituent according to position R of the instant claims in place of hydrogen on the compounds of Eder when the teaching of Eder is taken in view of Tykvart.  Each of Eder and Tykvart are directed to targeting PSMA with structurally similar urea-based (GCPII) inhibitors.  One would have been motivated to make the substitution because Tykvart shows that a more potent inhibitor could utilize the arginine patch of GCPII by incorporation of brominated benzyl group at the stated position as compared to hydrogen.  Further Eder also recognizes the benefit of a more hydrophobic ligand, see pages 688-689.
It would have been further obvious to substitute 177Lu as a suitable radionuclide when the teachings of Eder and Tykvart are taken in view of Babich.  Each of Eder and 68Ga, 177Lu, etc. to be desirable radioisotopes to be complexed by the chelator.  One of ordinary skill would have been motivated to select among the suitable radioisotopes for use in imaging or therapy.

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618